El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
El 11 de mayo de 1988 el Tribunal Superior, Sala de San Juan (López Rodríguez, Juez), emitió sentencia en la que de-cretaba que la votación de las primarias de los partidos polí-ticos del 12 de junio de 1988 se lleve a cabo mediante el sistema de colegio abierto. A esos efectos, declaró con lugar la demanda instada por varios electores y libró auto de injunction permanente contra la Comisión Estatal de Elec-ciones (Comisión), su Presidente, funcionarios y empleados. Les ordenó que se abstuvieran de poner en vigor el sistema de votación de colegio cerrado en dichas primarias y las sub-siguientes que se realicen en virtud de la Ley Electoral de Puerto Rico.(1)
Este dictamen se fundamentó principalmente en la con-clusión siguiente:
*479Por lo tanto, decretamos y resolvemos que el sistema de colegio cerrado para la votación de las Primarias de Candida-turas a Cargos Electivos pautadas para el próximo 12 de junio de 1988 estatuido [sic] en el cuarto párrafo del Artículo 4.021 de la Ley Electoral de Puerto Rico, transcrito a la Nota 2 de esta Sentencia, constituye un obstáculo irrazonable contra los electores del Estado Libre Asociado de Puerto Rico en particular, las personas enfermas y envejecientes, empleados de los hospitales que tienen turnos de 7:00 a 3:00 de la tarde y de 3:00 a 11:00 de la noche y los empleados de las empresas que tienen turnos de trabajo las 24 horas, como farmacéuticas, pe-troquímicas, etc., por lo que dicho sistema de votación tiene el efecto de impedir y gravar sustancialmente la franquicia electoral. Resolvemos además, al igual que lo hicimos en el caso de Sara M. Claudio, supra, [sic], que no existe ningún interés apremiante válido del Estado que justifique esa obstrucción.
Adoptamos en su totalidad los fundamentos de derecho ex-puestos en nuestra Sentencia en el referido caso de Sara M. Claudio, supra, [sic], los que hacemos formar parte integrante de esta Sentencia como si literalmente se transcribieran en la misma y la que unimos a la presente como Anejo 1.
Faltando en este momento más de un mes para la celebra-ción del referido evento electoral está totalmente ausente el factor de apremio que estaba presente en el caso de Sara M. Claudio, supra, [sic], y que no permitió que aquellas primarias pudieran llevarse a cabo bajo el sistema de colegio abierto.
En adición a las salvaguardas que provee la Ley Electoral de Puerto Rico que hacen del sistema de colegio abierto uno seguro y confiable se puede añadir como una alternativa viable el que se establezcan las votaciones de los partidos partici-pantes en estas primarias en un mismo colegio y que se adopte una lista única donde firmen todos los que voten en ese cole-gio. (Escolios omitidos.) Sentencia, págs. 13-14.
El 16 de mayo de 1988 el Gobernador de Puerto Rico y el Secretario de Justicia presentaron el recurso de epígrafe, el cual titularon “Escrito de Apelación o Petición de Revisión”.
*480El 18 de mayo de 1988 emitimos la resolución siguiente:(2)
Se acoge el presente recurso como un recurso de apelación. 4 L.P.R.A. sec. 37(a).
A los fines de resolver el recurso y la moción en auxilio de jurisdicción presentados por el Gobernador y el Secretario de Justicia de Puerto Rico, el Tribunal estima procedente y pru-dente concederle a las partes la oportunidad de manifestar sus respectivas posiciones y contar con información adicional, para cuyos propósitos dispone lo siguiente:
1. La Comisión Estatal de Elecciones tendrá hasta el vier-nes 20 de mayo de 1988 para informar en cuanto a las medidas que ha tomado, si alguna, para implantar, en las primarias a celebrarse el 12 de junio de 1988 mediante el sistema de cole-gio cerrado, el voto por adelantado y/o preferente de personas tales como: (a) policías estatales y guardias municipales en servicio activo; (b) oficiales de custodia de la Administración de Corrección en servicio activo; (c) empleados de la Comisión Estatal de Elecciones en servicio activo el día de las prima-rias; (d) miembros de las Juntas locales y oficiales de la Junta de Inscripción Permanente; (e) médicos, enfermeras, personal paramédico, oficinistas y personal administrativo de los hospi-tales e instituciones análogas, ya sean públicas o privadas, que estarán trabajando el día de las primarias; (f) bomberos y miembros de la Defensa Civil en servicio activo, y (g) cual-quier otro funcionario público o elector en situación análoga.
En caso de no haberse tomado dichas medidas antes del viernes, la Comisión Estatal de Elecciones deberá indicar fun-damentadamente el tiempo que necesitaría para implantarlas, bajo el sistema de colegio cerrado, con suficiente antelación a la fecha señalada para celebrar las primarias y, en caso de que no fuere posible implantarlas para dicha fecha, debe indicar el tiempo adicional mínimo que necesitaría para hacerlo, así como la fecha posterior en que podrían celebrarse dichas pri-marias.
En dicho escrito la Comisión Estatal de Elecciones deberá, .además, fijar fundamentadamente su posición sobre el alcance *481y efecto de los remedios provistos por el tribunal de instancia para la celebración de las primarias bajo el sistema de colegio abierto y la posibilidad de implantarlos en o antes del 12 de junio de 1988, o la fecha posterior para la cual podría hacerlo. Mundo Ríos v. Gobernador, 121 D.P.R. 416, 419-20 (1988).
Dentro del término concedido, la Comisión sometió su comparecencia en la que cumple cabalmente con lo solicitado por este Tribunal. La Comisión, luego de señalarnos disposi-ciones del Reglamento para los Procesos de Primarias de los Partidos Políticos, que regulan el procedimiento sobre el voto ausente, informó que:
El término de sesenta (60) días dispuesto por [la] Sección 3.19 mencionadla], venció el 12 de abril de 1988. Para esa fe-cha se habían recibido 13 solicitudes de voto ausente y 404 solicitudes de voto adelantado por electores calificados para emitir dicho voto.
En vista de que ni la Ley Electoral de Puerto Rico ni el reglamento mencionado le concede derecho a voto adelantado o preferente a los médicos, enfermeras, personal paramédico, clericales y administrativos de los hospitales e instituciones análogas, bomberos y miembros de la Defensa Civil, la Comi-sión compareciente no ha tomado medida alguna para conce-derle a dichos funcionarios derecho, al voto adelantado. Sin embargo, estos electores están protegidos por la disposición del Artículo 5.004 de la Ley Electoral de Puerto Rico.
“En caso de no haberse tomado dichas medidas antes del viernes, la Comisión deberá indicar fundamentadamente el tiempo que necesitaría para implantarlas, bajo el sistema de colegio cerrado, con suficiente antelación a la fecha seña-lada para celebrar las primarias y en caso de que no fuere posible implantarlas para dicha fecha debe indicar el tiempo adicional mínimo que necesitaría para hacerlo así como la fecha posterior en que podrían celebrarse dichas prima-rias.”
Por lo señalado anteriormente[,] la Comisión compareciente informa que a los fines de implantar las medidas mencionadas en el párrafo precedente bajo el colegio cerrado[,] no hay tiempo hábil con anterioridad al 12 de junio para cumplir con *482los trámites administrativos requeridos por dichas medidas tales como: establecer un sistema de notificación adecuado y oportuno[,] establecer fecha, límite para que los electores soli-citen el derecho, impresión de formularios, preparación de listas especiales para estos casos y otros.
“En dicho escrito la Comisión deberá, además, fijar fun-damentadamente su posición sobre el alcance y efecto de los remedios provistos por el tribunal de instancia para la cele-bración de las primarias bajo el sistema de colegio abierto y la posibilidad de implantarlos, en o antes del 12 de junio de 1988 o la fecha posterior para la cual podría hacerlo.”
El Tribunal de Primera Instancia en el caso de Sara M. Claudio y Otros v. Rafael Hernández Colón y Otros, Civil Núm. KPE-88-0274(904) señala las salvaguardas que provee la Ley Núm. 6 de 24 de septiembre de 1979, conocida como Ley de Primarias Presidenciales Compulsorias, para evitar el fraude, a saber:
1[.] Tarjeta de Identificación Electoral — El propósito de utilizar esta tarjeta en colegio cerrado es a los únicos efectos de identificar al elector ya que en colegio cerrado no se requie-ren más garantías por que no es posible que un elector pueda estar en dos (2) sitios a la misma vez.
2. La firma del elector en la lista electoral y la consigna-ción en la misma del dato de la preferencia del elector en cuanto al partido que se dispone votar — Este mecanismo fortalece las garant[í]as contra el fraude, ya que el elector figuraría en una sola lista oficial de votación con un número electoral único. En cuanto a la certificación bajo juramento de que no ha participado ni participará en otro proceso electoral en una primaria la Ley Electoral no contempla dicho requeri-miento ni para las Elecciones Generales ni para las primarias a celebrarse próximamente, pero podrían implantarse admi-nistrativamente.
3. RECUSACI[Ó]N — Este mecanismo que puede ser utili-zado por cualquier elector no impide que el elector recusado vote. Además, la causal de recusación por no ser miembro del partido se hace prácticamente imposible de aplicar, ya que los partidos no tienen un registro de afiliados a nivel de colegio y de unidad disponible. No tenemos constancia de que algún elector haya sido denunciado por votar ilegalmente.
*483La Comisión compareciente informa a este Honorable Tribunal que no ha estado trabajando para la celebración de las primarias bajo el sistema de colegio abierto el día 12 de junio de 1988[,] pero que de así ordenarlo el Honorable Tribunal se tomarán las medidas pertinentes para celebrar dicho evento en el sistema de colegio abierto.
Dicha medida no incluye el entintado del elector porque para implantar dicho mecanismo tomaría un máximo de cinco (5) meses adicionales, lo que implicaría la imposibilidad de ce-lebrar las Elecciones Generales en la fecha que establece la Constitución de Puerto Rico. Esto es así debido a que la fór-mula química para la tinta es única, indeleble e invisible y que dentro de las especificaciones del suplidor, una vez se adjudi-que la subasta, exige noventa (90) días para su producción, ésto incluye, además, la producción de los envases especiales.
Actualmente está en proceso la subasta de todo lo concer-niente al entintado para las elecciones generales con miras a tenerlo durante el mes de octubre, a tiempo para las Elec-ciones Generales.
En resumen, sería menester para la Comisión poder im-plantar las primarias del 12 de junio de 1988 utilizando el cole-gio abierto los siguientes criterios:
1. Utilizar colegios comunes para ambos partidos con una sola lista de votación,
2. la presentación y perforación de la Tarjeta de Identifica-ción Electoral,
3. la firma del elector en la lista electoral y la consignación en la misma del dato de la preferencia del elector en cuanto a las primarias del partido en que se dispone a votar[,] y
4. la certificación bajo juramento de que no ha participado ni participará en otro proceso electoral de otro partido.
De darse lo anterior, podría generar una economía sustan-cial de los fondos públicos a utilizarse en las primarias.
Se incluyen como Apéndice II las expresiones de los se-ñores Comisionados en cuanto a la comparecencia de la Comi-sión. Comparecencia de la Comisión Estatal de Elecciones, págs. 6-9.
Los demandantes apelados y los codemandados ape-lantes, el Gobernador y el Secretario de Justicia, sometieron *484sus respectivos alegatos. Como es de esperarse, los deman-dantes no objetan el informe de la Comisión y solicitan que se confirme en todas sus partes la sentencia apelada. El Go-bernador y el Secretario de Justicia, en un breve escrito, reiteran su posición original y solicitan que se revoque la decisión del Tribunal o, en la alternativa, se posponga cual-quier remedio en los méritos para las elecciones posteriores al 12 de junio de 1988; o sea, que solicitan que las primarias del 12 de junio se celebren bajo el sistema de colegio cerrado tal y como el mismo estaba diseñado por la ley y el regla-mento al momento de iniciarse esta acción. Resolvemos sin trámite ulterior.
rH
Al día de hoy nadie cuestiona que el derecho al voto es uno de los derechos fundamentales garantizado por la Constitución del Estado Libre Asociado de Puerto Rico, Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980), y su progenie. Le corresponde al Estado el adoptar las medidas sustantivas y procesales para hacer viable ese derecho fundamental. Siempre y cuando estas garantías no infrinjan indebidamente ese derecho, este Tribunal deberá guardar una debida deferencia al arbitrio legislativo.
Debemos aclarar que ante nos no se plantea que uno u otro sistema, el cerrado o el abierto, es el único que garan-tiza el pleno ejercicio de los derechos electorales de nuestros ciudadanos. Lo que está planteado es si el sistema de colegio cerrado, tal como fue originalmente implantado para las próximas primarias, resiste el ataque constitucional de los electores demandantes, del cual se hizo eco el ilustrado ma-gistrado de instancia. Resolvemos que no.
Para resolver tomamos como un hecho evidente, y no con-trovertido, el que la propia Comisión admite que “a los fines de implantar las medidas mencionadas en el párrafo prece-dente bajo el colegio cerrado no hay tiempo hábil con ante-*485rioridad al 12 de junio para cumplir con los trámites adminis-trativos requeridos por dichas medidas ..Comparecencia de la Comisión Estatal de Elecciones, pág. 7.
De manera que, para celebrar las primarias bajo el cole-gio cerrado, tendríamos que tomar una de dos (2) medidas:
1. dejar en vigor la ley y el reglamento tal y como están vigentes al día de hoy. Tal decisión afectaría a los deman-dantes apelados, a las personas en situación análoga y demás electores en las situaciones previstas en nuestra orden original, o
2. posponer las primarias para una fecha posterior, para que se pueda implantar un sistema adecuado.
Ambas resultan inaceptables. La primera, porque podría conllevar el que un número indeterminado pero sustancial de electores no pueda votar en dicho evento electoral por razón de la decisión del Estado. La segunda, porque trastocaría todo el diseño y ordenación de labores y términos provistos para las elecciones generales.
Lo anterior nos mueve a resolver que aunque el sistema de colegio cerrado no es inconstitucional per se, según ha sido implantado, sin otras alternativas factibles, es inconstitucional.
Ante esa realidad, y en consideración de que de la infor-mación provista por la Comisión se desprende que el sistema de votación por colegio abierto se puede implantar en las primarias del 12 de junio siguiendo los métodos señalados por la Comisión, no queda duda de que esta última alterna-tiva es la más razonable y adecuada. Tiende, bajo los hechos presentes en este momento, a darle mayor validez y garantía a un efectivo ejercicio al voto por los electores interesados en participar en dichas primarias.(3)

*486
Se confirmará la sentencia apelada y se ordenará a la Comisión Estatal de Elecciones a celebrar las primarias el 12 de junio de 1988 bajo el sistema de colegio abierto, según el método señalado en la comparecencia de dicha Comisión, recogidos en las págs. k81-k88 de esta opinión. Se devolverá el caso al tribunal de instancia para que, en forma compatible con lo aquí resuelto, dilucide cualquier controversia que puedan plantear las partes en cuanto a la fase ejecutoria de su sentencia.

El Juez Asociado Señor Negrón García emitió opinión concurrente. El Juez Asociado Señor Alonso Alonso disiente mediante opinión, a la cual se une el Juez Presidente Señor Pons Núñez.

 Art. 4.001 y ss. de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3161 y ss.


 El Juez Asociado Señor Negrón García emitió voto disidente en el que proponía confirmar de inmediato el decreto del Tribunal Superior.


 Por otro lado, las expresiones de los Comisionados Electorales revelan claramente que los partidos políticos no se verán afectados por nuestra decisión.